Title: From Abigail Smith Adams to Harriet Welsh, 30 October 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriot
Quincy 30 october 1814

I have read your Letter, and see nothing to amend or alter, thank you for the communication. I coverd yesterday to you a Letter received from Caroline the P. in taking off the cover, tore the seal which was attachd to the paper, but none of us peaped— I only had a few lines saying she would write to me soon— I could not find a conveyance yesterday, I send it to day with a number of introductory Letters from the P. tofor mr Everet, who with his Brother took tea with us on fryday I believe I told you this before, but old Age is forgetfull
Yesterday the Utica paper was sent us—of 25 october, in which was the following notice
married  “on Sunday Evening by the Revd mr dwight, Alexander B Johnson, Esqr to miss Abigail Louissa Smith Adams, youngest daughter of the late Charles Adams Esqr Esqrand Grandaughter of the Honble John Adams, late president of the united States”
I hope it may prove a happy match— mrs Adams writes that she and her sister are perfectly satisfied, and that she is very  happy— I presume some affront has been taken, that they were not early acquainted with Carolines match, & consulted, if there was any blame on that score. Caroline must bear it for she expressly desired that I would not give any intimation of it, untill her Father went there, If, as it is considered here, there has been a want of respect, and even of duty— they must take it to themselves If the child is pleased and happy I care not. I lay not to her a want of duty I presume family pride was touchd, by Carolins not writing herself to them, Susan had the greatest reason to feel hurt, It was really a want of that Sisterly confidence and affection which ought to exist between Sisters. Susan has been very constant in writing every week sometimes several Letters for weeks, before she received one in return.
I know you Love anecdote—Young Dallas who came over in the John Adams is full of them of Lords Emperors Kings and princes, the writer who gives them says, what you may be sure is very flattering to me, he says, dallas speaks of nothing but praise of mr J Q A, who he says, was both our spokesman & penman at Ghent, the leading Man of the whole Group of ambassadors there”—(what an abominable pen I have), these are not my words but his—
“Dining, at Lord Erskines in London, his Lordship said Mr Dallas  America is right and we are wrong in this war—enforceing his remark with an oath” his son david the exminister was at the table, and denied it, adding that the sooner we gave up the better, upon which the father exclaimed, David if you should ever be brought upon a trial before me for your Life, I’d acquit you, because I am sure, you dont know right from wrong!” So much for the Chancellor and minister.
I will tell you some more pretty stories when I write again, at present a call to Tea and mr Foster and Shrewsbury obliges me to subscribe Your Friend
A ASusan writes Caroline that Quincy has no charms for you now—I will contradict it, and do you come and say so too, if you can honestly, or be silent as you like
Mr Adams will be in Town tomorrow if you can send the silk and twist
